Citation Nr: 0512758	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  01-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
March 22, 2004.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from March 
22, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana, that assigned an initial evaluation 
of 30 percent for the veteran's PTSD from March 31, 2000.  
The Board most recently remanded the case in November 2003 
for further development.  Following completion of the 
requested actions, in a November 2004 rating decision, the RO 
increased the initial rating to 50 percent, effective from 
March 22, 2004.  Accordingly, because both evaluations are 
during the initial rating period, the appeal has been 
enlarged as set out on the cover page of this decision to 
encompass review of the assigned evaluations before and after 
March 22, 2003.  


FINDINGS OF FACT

1.  Prior to March 22, 2004, the veteran's PTSD was 
manifested by complaints of poor sleep, nightmares, intrusive 
thoughts, episodes of anger, intermittent depression and 
exaggerated startle response; the veteran's GAF score was 68 
and there was no demonstrated impairment of speech, 
cognition, judgment or abstract thinking. 

2.  From March 22, 2004, the veteran's PTSD has been 
manifested by complaints of poor sleep, nightmares, intrusive 
thoughts, episodes of anger, intermittent depression, 
exaggerated startle response, occasional homicidal thoughts 
and occasional visual hallucinations; the veteran was 
assigned a GAF score of 50, reflecting increased difficulties 
at home and at work.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2004, the criteria for entitlement to 
an initial evaluation in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2004).

2.  From March 22, 2004, the criteria for entitlement to an 
initial evaluation of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  The law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
must inform the appellant of the information and evidence, if 
any, that he is to provide and the information and evidence, 
if any, VA will attempt to obtain on his behalf.  VA will 
also request that the appellant provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A.




Notice

VA's Office of the General Counsel (hereinafter referred to 
as "GC") has held that, when a claim arises from a notice of 
disagreement as to the adjudication of an issue for which 
§ 5103(a) notice had been provided (i.e., the veteran submits 
a notice of disagreement as to the rating assigned), notice 
under 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, the GC 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  A statement of the case as to the evaluation of 
PTSD was issued in August 2002.  

The claims folder, however, does not demonstrate that notice 
was provided as to the underlying claim of entitlement to 
service connection for PTSD.  Therefore, notice is required 
as to the "downstream" increased rating issue.  Here, a 
February 2004 letter apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA would attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that compliance with 38 U.S.C.A. § 5103 
requires that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  In this 
case, the appellant's claims were filed and initially denied 
prior to the enactment of the VCAA.  The Court in Pelegrini 
II noted, however, that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void from the start or ab initio, which in 
turn would nullify the notice of disagreement and substantive 
appeal filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice, an 
appropriate amount of time to respond and proper subsequent 
VA processing.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Even though the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to submit new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Essentially, the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, the related procedural due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As previously 
discussed, the Board has found that the veteran was provided 
appropriate opportunities to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any deficiency as to the timing of VCAA notice to 
the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file includes 
reports of VA treatment and examination.  Additionally, a 
transcript of the veteran's April 2003 hearing before the 
undersigned is of record.  Finally, statements from the 
veteran's wife, and also from the veteran himself, are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
July 2000 VA examination was conducted without the veteran's 
claims folder.  However, a subsequent March 2004 VA 
examination was performed with the benefit of the claims 
folder.  Furthermore, it is observed that the absence of the 
claims folder did not prejudice the veteran here.  Indeed, 
even though access to the claims file is often essential in 
instances where an opinion of etiology is sought, it is less 
critical in claims involving the evaluation of a service-
connected disability where the examiner's task is mainly to 
evaluate the present state of the disability at issue.  Such 
was done here.  Indeed, the July 2000 VA examination of 
record was found to be very thorough, indicating that the 
examiner properly carried out his duties, even in the absence 
of the claims folder. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations--in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule).  The rating schedule is based upon the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 C.F.R. § 4.1.  In addition, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  This is the code intended 
specifically for PTSD evaluations and provides in pertinent 
part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

Global Assessment of Functioning (GAF)

The GAF scale reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

The veteran was examined by VA in July 2000.  It was noted 
that his claims file was not available to the examiner.  The 
veteran was noted to have a job with the post office, where 
he had worked since 1970.  The veteran explained that the job 
paid well but that he had difficulties in his relations with 
coworkers and supervisors.  On one occasion, he became 
involved in a physical altercation with a coworker.

Regarding family life, the veteran was first married in 1970.  
That union lasted until 1973 and produced one son.  The 
veteran described the relationship as "not good," and he 
acknowledged that he had hit his wife.  His next marriage 
began in 1982 and lasted until 1988.  Things started well but 
then differing work schedules placed strain on the 
relationship.  Eventually the marriage became characterized 
by verbal abuse.  The veteran denied any physical violence, 
however.  The veteran was currently married for the third 
time.  His present wife was also a veteran and this helped 
their relationship, as she better understood his experiences.  
He described the present marriage as much better than his 
previous marriages.

With respect to social activities, the veteran participated 
in a bowling team twice a week.  He had been bowling with the 
same group of individuals, comprised of ex-postal workers, 
since 1972.  This activity was very therapeutic, as it 
provided an outlet for his anger and stress.  The veteran 
also had a few close friendships with people in California.  
They would email and converse on the phone.

At the July 2000 VA examination, the veteran complained that 
through his coworkers manner, conversations and appearance, 
he was frequently reminded of Vietnam.  A few of his 
coworkers were veterans and talked about their experiences.  
At those times, the veteran had to walk away.  The veteran 
also described a Vietnamese postal worker who had an 
artificial leg.  The veteran believed that such individual 
was injured in Vietnam as a child.  Seeing that man reminded 
the veteran of the people he had killed in Vietnam, prompting 
feelings of guilt and sadness.

The veteran's reported PTSD symptoms included intrusive 
thoughts occurring almost daily, nightmares one to two times 
weekly, loss of interest in once-pleasurable activities, 
restricted range of affect and a sense of a foreshortened 
future.  He also had sleep disturbance, anger outbursts, 
exaggerated startle response and hyper vigilance.  Finally, 
he reported intermittent depression.  He experienced sadness, 
crying spells, guilt, chronic fatigue, feelings of failure 
and worthlessness and irritability.  

Objectively, the veteran was alert and fully oriented.  His 
speech was fluent and grammatical and his thoughts were clear 
and linear.  Though the veteran was cooperative and 
attentive, there was minimal eye contact during the 
interview.  His affect was somewhat blunted.  His voice was 
flat and monotonic, revealing little emotion.  He denied 
visual hallucinations but stated that he often heard the 
sound of a dry leaf or twig being stepped on, even when he 
knows there is no on around.  There was no other evidence of 
psychotic symptoms.  He denied any current homicidal or 
suicidal ideation.  The veteran described several effective 
coping strategies, such as talking with his wife and to 
friends, taking deep breaths when upset and walking away from 
conflicts.  He also avoided things that reminded him of 
Vietnam.  

Following objective examination, the veteran was diagnosed 
with PTSD, mild.  It was noted that his GAF score of 68 was a 
reflection of effective coping strategies and did not 
indicate that the veteran's problems were few or were mild.  

In psychiatric testing conducted in conjunction with the July 
2000 VA examination, the veteran endorsed depersonalization, 
derealization, hearing voices and being possessed by evil 
spirits.  However, he denied such symptoms in the clinical 
interview.  The examiner commented that the veteran over-
endorsed symptoms on the tests as a plea for services, and as 
such, the testing profile was invalid.

In April 2003, the veteran provided testimony at a personal 
hearing before the  undersigned.  He described symptomatology 
to include poor recall and attention deficit.  He also 
reported episodes of anger, such that he isolated himself to 
avoid confrontations.  On one occasion, he broke a microwave 
oven in anger.  The veteran further described poor sleep, 
frequent nightmares and flashbacks.  Additionally, the 
veteran endorsed an exaggerated startle response.  He would 
jump up if disturbed while sleeping.  The veteran stated that 
his PTSD impeded his social relationships.  For example, he 
did not attend neighbor's parties and also he gave up many 
sporting activities.  With respect to work, he continued to 
maintain his employment at the post office, where he worked 
indoors.  He described some contentious moments with 
coworkers but stated that he tried to avoid conflict.  

The veteran's wife offered additional testimony at the April 
2003 hearing.  She stated that she and the veteran generally 
slept in separate rooms due to his nightmares.  She also 
reported that he occasionally was hostile with their 
children, grabbing them roughly for little or no reason.  She 
was somewhat afraid of him and noted that he was prone to 
mood swings.  Additionally, she reported very infrequent 
sexual activity, about once monthly.  The veteran's wife 
commented that the veteran was very avoidant of other people.  
For example, he rarely attended his son's baseball games and 
when he did go he would sit way off by himself.  

A February 2004 VA consultation revealed treatment for the 
veteran's PTSD symptoms, especially relating to sleep 
disturbance, isolation, anger, emotional numbing, depression 
and intrusive thoughts.  

The veteran was again examined by VA in March 2004.  He 
reported poor sleep and nightmares.  According to his wife, 
he fought in his sleep.  Regarding his family life, the 
veteran stated that he loved his wife and at times was able 
to feel close to her.  He noted that she had threatened to 
leave him if he did not make attempts at improving his 
symptoms.  With respect to his children, the veteran was 
sometimes physically aggressive with his teenage son and 
stepson, but denied physical abuse.  He was told by his wife 
that the children were afraid of him.   The veteran had 
little contact with his three children from past marriages.  
He had also lost touch with some of his friends in California 
who he used to email or call.  He had no friends in New 
Orleans.  

The veteran stated that he enjoyed almost nothing.  He 
described his daily schedule, which involved going to work, 
coming home and looking at the paper.  After that he would 
just sit in his room.  He sometimes watched television, but 
not very often.  He avoided the news.  The veteran commented 
that he used to enjoy hunting and fishing.  However, he no 
longer enjoyed eating what he killed himself and thus had not 
engaged in such activities in approximately 15 years.  The 
veteran also reported problems with a supervisor at work, 
whom he described as "irritating."  

During the interview, the veteran described symptoms 
including recurrent and intrusive thoughts about his combat 
experiences.  He also described significant psychological 
reactivity when exposed to cues that symbolize or resemble an 
aspect of such traumatic events.  Further, the veteran had 
distressing dreams and was fitful in his sleep.  He rarely 
remembered the content of such dreams upon waking.  He also 
experienced insomnia.  

Further regarding PTSD symptomatology, the veteran endorsed a 
markedly diminished interest or participation in significant 
activities, a sense of foreshortened future and feelings of 
detachment from others, including his family.  He reported 
significant irritability, an exaggerated startle response, 
concentration problems and hyper vigilance.  He also had 
frequent depression.  Two or three months earlier he had 
thoughts of suicide, but would not act on them.  

On examination, the veteran made little to no eye contact.  
He was alert and oriented.  He was neatly groomed and had 
good hygiene.  He displayed a blunted affect for the majority 
of the interview but became tearful was discussing past 
traumatic war events.  His speech was normal as to 
production, volume, content and clarity.  No delusions or 
hallucinations were detected and the veteran denied current 
homicidal or suicidal ideation.  

The diagnosis was PTSD.  The veteran was assessed a GAF score 
of 50.  The examiner commented that the veteran's PTSD 
symptomatology had taken a significant toll on his 
relationship with his wife and children, as well as at work, 
where the veteran was having problems with a supervisor.  

In a communication  received by the RO in March 2004, the 
veteran stated that his symptoms had worsened since the war 
in Iraq began.  

Also in March 2004, the veteran's wife submitted a statement 
describing his PTSD symptoms.  It was noted that the veteran 
had a short temper and was in a deep state of depression.  He 
isolated from others.  When sleeping, he had terrible 
nightmares, during which he would kick at his wife in his 
sleep.  On multiple occasions, he literally kicked her onto 
the floor.  On another occasion, the veteran stood over the 
bed watching his wife as though she were a stranger.  He was 
lost in his own world.  When she moved, he attacked by 
hitting her.  Another time he hit her with a cordless phone.  
Upon waking, he never remembers such incidents.  Due to the 
persistence of such attacks, the veteran and his wife 
typically slept in separate beds.  The veteran's wife 
indicated that she was taking antidepressants to help her 
cope with the daily manifestations of his PTSD.  

A July 2004 letter from a VA staff psychiatrist described the 
veteran's PTSD treatment.  That letter indicated the 
veteran's symptomatology, to include nightmares, intrusive 
thoughts, impaired concentration, depressed mood, anxiety, 
homicidal thoughts, visual hallucinations of deceased friends 
and extreme paranoid delusions.  It was noted that the 
severity of the veteran's symptoms affected his ability to 
function socially and occupationally, as evidenced by 
conflicts at home and at work.  It was further noted that the 
severity of his emotional and physical illness caused him to 
miss many days of work.  

VA clinical records dated in 2004 reflect ongoing care for 
psychiatric symptoms, to include sleeping problems and 
nightmares.  In an August 2004 report, the veteran stated 
that his inability to sleep was causing difficulties with 
attention and concentration at work.  






I.  Evaluation of PTSD prior to March 22, 2004

Analysis

For the period prior to March 22, 2004, the veteran has been 
assigned a 30 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411.  The Board has reviewed the claims file 
and finds that such rating accurately reflects the veteran's 
disability picture during that time period and that there is 
no basis for a higher evaluation.  

As previously set forth, in order to be entitled to the next-
higher 50 percent evaluation for PTSD, the evidence must 
demonstrate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

During the period in question, the evidence does not reveal 
speech, communication, or cognitive defects.  To the 
contrary, upon VA examination in July 2000, the veteran's 
speech was fluent and grammatical and his thoughts were clear 
and linear.   Further, the evidence does not demonstrate 
panic attacks occurring more than once per week.  In fact, 
the veteran did not endorse panic attacks upon VA examination 
in July 2000, nor are such attacks indicated elsewhere in the 
record.  The evidence does not demonstrate significant short 
or long-term memory impairment, or deficiencies in judgment 
or abstract thinking.

The evidence does reveal some mood disturbance, as indicated 
by findings of intermittent depression, manifested by 
sadness, crying spells, guilt, chronic fatigue, irritability, 
and feelings of failure and worthlessness.  However, the 
overall evidence shows a disability picture that more closely 
approximates the current 30 percent evaluation.  As such, an 
increased rating is not warranted.  

Bolstering the above conclusion is the veteran's GAF score of 
68 shown upon VA examination in July 2000.  Such GAF score is 
consistent with mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), and indicates that the individual is 
generally functioning pretty well.  Indeed, with respect to 
his occupational abilities, the veteran was shown to have 
been continually employed during the period in question.  
Moreover, from an interpersonal standpoint, the veteran did 
have some close friends with whom he maintained contact, at 
least through use of effective coping skills.

Based on the foregoing, criteria approximating the next-
higher 50 percent evaluation under Diagnostic Code 9411 have 
not been established.  As such, the currently assigned 30 
percent rating prior to March 22, 2004, is appropriate and a 
higher evaluation is not warranted.  Bolstering this 
conclusion is the veteran's GAF score of 68 shown upon VA 
examination in July 2000.  Such GAF score is reflective of 
only mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), and indicates that the individual is generally 
functioning pretty well.  Indeed, with respect to his 
occupational abilities, the veteran was shown to have been 
continually employed during the period in question.  
Moreover, from an interpersonal standpoint, the veteran did 
have some close friends with whom he maintained contact.  
Although the Board recognizes that symptoms such as 
nightmares, intrusive thoughts, intermittent depression, 
episodes of anger, and exaggerated startle response were 
reported, and the veteran's wife described sleep disturbances 
and limited social contact, such symptoms are contemplated in 
the currently assigned 30 percent evaluation.  

In conclusion, for the period prior to March 22, 2004, the 
weight of the evidence is in keeping with a 30 percent 
disability picture for PTSD.  As such, a higher evaluation is 
not warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
prior to March 22, 2004, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization such 
that application of the regular schedular standards is 
impracticable.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2004) is not warranted.

II.  Evaluation of PTSD from March 22, 2004

Analysis

For the period beginning March 22, 2004, the veteran has been 
assigned a 50 percent evaluation for PTSD, also pursuant to 
Diagnostic Code 9411.  The Board has reviewed the claims file 
and finds support for an award of the next-higher 70 percent 
evaluation for the time period in question.  

In reaching the above conclusion, the Board in particular is 
persuaded by the March 2004 VA examination findings.  At that 
time, the veteran enjoyed almost no activities and tended to 
isolate.   He also reported significant irritability, an 
exaggerated startle response, concentration problems and 
hyper vigilance, along with frequent depression.  
Furthermore, he reported that he had thoughts of suicide a 
few months earlier.  He also was having interpersonal 
problems both with his family and with his supervisor at 
work.  

Not only did the March 2004 VA examination reveal worsened 
subjective symptoms, such report also demonstrated such 
exacerbation objectively.  For example, although the veteran 
was assessed a GAF score of 68 in July 2000, the VA examiner 
in March 2004 assigned a GAF score of 50, reflective of 
serious symptoms or serious impairment in social, 
occupational or school functioning.  Furthermore, the VA 
examiner in March 2004 commented that the veteran's PTSD 
symptomatology had taken a significant toll on his 
relationships both at home and on the job.  

Also supporting the next-higher 70 percent evaluation is a 
March 2004 statement submitted by the veteran's wife.  That 
communication details the veteran's violent attacks while 
asleep.  On some occasions he kicked his wife out of the bed 
and onto the floor.  Another time he hit her with a cordless 
phone.  Due to the persistence of such attacks, they rarely 
shared a bed.  Moreover, the veteran's wife also noted that 
the veteran was in a deep state of depression and isolated 
from others.  

A July 2004 letter written by a VA staff psychiatrist further 
supports the next-higher 70 percent rating under Diagnostic 
Code 9411.  In that correspondence, it was noted that the 
veteran's PTSD symptomatology included homicidal thoughts, 
visual hallucinations of deceased friends and extreme 
paranoid delusions.  It was noted that the severity of the 
veteran's symptoms affected his ability to function socially 
and occupationally and contributed to poor attendance at 
work. 

Although the Board finds that a 70 percent evaluation for 
PTSD is justified for the period beginning March 22, 2004, a 
total rating is not for application.  Indeed, to be entitled 
to a 100 percent rating, the evidence would have to show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, his own occupation or own name.

Here, the evidence does not establish total occupational 
impairment.  Importantly, the veteran continued to hold a 
position at the post office.  Moreover, there is no showing 
of gross impairment in thought processes or communication.  
To the contrary, upon VA examination in March 2004, his 
speech was normal as to production, volume, content and 
clarity.  The evidence also does not demonstrate persistent 
delusions or hallucinations.  Indeed, while a July 2004 
letter from a VA staff psychiatrist indicated past treatment 
for visual hallucinations, none was detected upon VA 
examination in March 2004 or evidenced elsewhere in the 
record.  The evidence does not establish that the veteran was 
a persistent danger of hurting himself or others.  Again, a 
July 2004 letter written by a VA staff psychiatrist 
referenced past treatment for homicidal thoughts but 
homicidal or suicidal ideation was explicitly denied at the 
time of the VA examination in March 2004.  

The record does not reveal an intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  Rather, the March 2004 VA 
examination report indicated that the veteran was neatly 
groomed and had good hygiene.  Also, there is no evidence of 
disorientation to time or place, or memory loss for names of 
close relatives, one's own occupation or one's own name.  To 
the contrary, the March 2004 VA examination report revealed 
that the veteran was alert and oriented.  Significant memory 
deficiency was not indicated.   
Since the rating criteria most closely approximate the 70 
percent rating under Diagnostic Code 9411, the benefit-of-
the-doubt doctrine is not for application with respect to a 
total rating.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Also, for the period from March 22, 
2004, the Board does not find that extra-schedular 
consideration is warranted under 38 C.F.R. § 3.321 (2004).  
The veteran's PTSD has not caused interference with 
employment beyond that already discussed and contemplated by 
the 70 percent rating, or necessitated frequent periods of 
hospitalization such that application of the regular 
schedular standards is impracticable.  


ORDER

Prior to March 22, 2004, an initial rating in excess of 30 
percent for PTSD is denied.

From March 22, 2004, a rating of 70 percent is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


